Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative, Alan Weisberg on February 2, 2021.   
See amendment to claim 31 below.

31. (Currently Amended) A non-transitory computer-readable storage medium comprising, stored thereon, a computer program comprising instructions that, when executed on at least one processor of a first communication device operating in a communications network with a second communication device, cause the at least one processor to:
determine whether or not one or more third communication devices operating in the communications network are sending uplink information on an adjacent carrier, wherein the adjacent carrier is adjacent to a carrier assigned to the first communication device for sending [the] downlink information to the second communication device; and
send the downlink information to the second communication device on the carrier, in
response to determining that the one or more third communication devices are not sending uplink information on the adjacent carrier to the carrier used by the first communication device for sending the downlink information.


Allowable Subject Matter
3.    	 Claims 23-42 are allowable over prior art.
4.	The following is a statement of reasons for the indication of allowable subject matter: The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 23, 31, 32, 33, 34 and 42, determining whether or not one or more third communication devices operating in the communications network are sending uplink information on an adjacent carrier, wherein the adjacent carrier is adjacent to a carrier assigned to the first communication device for sending the downlink information to the second communication device.
	The dependent claims depend on the independent claims, therefore, the dependent claims are allowed as well.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
January 11, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467